  Case 3:21-cv-01282-ADC Document 1 Filed 06/15/21 Page 1 of 6

                 IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF PUERTO RICO

Enid Valentín, Stephanie Gómez, Ángel Otero,      |
Roberto Dieppa, Alberto Rodríguez, Fernando       |
Nieto, Randy Otero, Ana L. Adorno, Alondra        |      Civil No.:
Hidalgo, Diane O’Neal, Lissette Reyes, Ronal      |
Salas, Carmen D. Torres, Wilmaliz Torres,         |
Erika Rivera, Claudia Batista, Vivian J.          |
Santiago, Shaylene M. Jerez Pérez, José Llanos    |
Encarnación, Héctor Ocasio, Edwin G.              |
Rodríguez Buzzo, Judith Rodriguez, Rafael         |      About: FEMA Monies Owned
Cepero, Manuel Nazario, Roberto Silvestre,        |      To Independent Contractors
Gabriel Cordero, Buenaventura Arce, Carlos        |      For Work Done and Unpaid
Figueroa, Daniel Paz y Héctor E. Villanueva       |
          Plaintiffs                              |
              vs.                                 |
                                                  |
BCPeabody Construction Services LLC, John         |
Doe and unknown defendants                        |
         Defendants                               |

                                   COMPLAINT
TO THE HONORABLE COURT:

       APPEARS NOW Plaintiffs, through the undersigned legal representation and

before this Honorable Court respectfully states, alleges and request as follows:

                   I.     JURISDICTIONAL BASIS AND VENUE

   1. The Honorable Court has jurisdiction over present matter under 28 USC 8 1332(a)1,

       because Plaintiffs and Defendant BCPeabody are citizens of different states, and the

       amount of controversy exceeds $75,000.00 excluding interest and cost.

   2. Plaintiffs also invoke against Defendant the articles of Contract and Obligations of

       the Puerto Rico Civil Code and the labor laws and statues of the Commonwealth of

       Puerto Rico, under the supplemental jurisdiction principles in the interest of judicial

       efficiency and economy.
Case 3:21-cv-01282-ADC Document 1 Filed 06/15/21 Page 2 of 6
                                          2

3. Venue is proper in the U. S. District Court for the District of Puerto Rico, pursuant

   to 28 USC sec. 1391(b)(2), since the events or omissions giving rise to this claim

   occurred in this District.

                                II.   THE PARTIES

4. Plaintiffs Enid Valentín, is a natural person of legal age, resident of Ponce, P. R.,

   Stephanie Gómez, is a natural person of legal age, resident of San Juan, P. R., Ángel

   Otero, is a natural person of legal age, resident of Carolina, P. R., Roberto Dieppa,

   is a natural person of legal age, resident of San Juan, P. R., Alberto Rodríguez, is a

   natural person of legal age, resident of San Juan, P. R., Fernando Nieto, is a natural

   person of legal age, resident of Guaynabo, P. R., Randy Otero, is a natural person

   of legal age, resident of San Juan, P. R., Ana L. Adorno, is a natural person of legal

   age, resident of, Carolina, P. R., Alondra Hidalgo, is a natural person of legal age,

   resident of Rio Grande, P. R., Diane O’Neal, is a natural person of legal age,

   resident of Fajardo, P. R., Lissette Reyes, is a natural person of legal age, resident

   of Arecibo, P. R., Ronal Salas, is a natural person of legal age, resident of San Juan,

   P. R., Carmen D. Torres, is a natural person of legal age, resident of San Juan, P.

   R., Wilmaliz Torres, is a natural person of legal age, resident of Carolina, P. R.,

   Erika Rivera, is a natural person of legal age, resident of Toa Baja, P. R., Claudia

   Batista, is a natural person of legal age, resident of Guaynabo, P. R., Vivian J.

   Santiago, is a natural person of legal age, resident of Bayamón, P. R., Shaylene M.

   Jerez Pérez, is a natural person of legal age, resident of San Juan, P. R., José Llanos

   Encarnación, is a natural person of legal age, resident of Trujillo Alto, P. R., Héctor

   Ocasio, is a natural person of legal age, resident of Guayama, P. R., Edwin G.
Case 3:21-cv-01282-ADC Document 1 Filed 06/15/21 Page 3 of 6
                                          3

   Rodríguez Buzzo, is a natural person of legal age, resident of Carolina, P. R., Judith

   Rodriguez, is a natural person of legal age, resident of Cayey, P. R., Rafael Cepero,

   is a natural person of legal age, resident of Arecibo, P. R., Manuel Nazario, is a

   natural person of legal age, resident of Ponce, P. R., Roberto Silvestre, is a natural

   person of legal age, resident of San Juan, P. R., Gabriel Cordero, is a natural person

   of legal age, resident of San Juan, P. R., Buenaventura Arce, is a natural person of

   legal age, resident of San Sebastian, P. R., Carlos Figueroa, is a natural person of

   legal age, resident of Trujillo Alto, P. R., Daniel Paz, is a natural person of legal

   age, resident of Caguas, P. R. y Héctor E. Villanueva, is a natural person of legal

   age, resident of San Juan, P. R.

5. Defendant, BCPeabody Construction Services LLC (“BCPeabody”) is a

   construction services company with offices located at 15445 N. Nebraska Ave.,

   Suite 100 Lutz, Florida 33549.

6. Defendants John Doe as well as any other tortfeasors and their respective Insurance

   Companies are the fictitious names hereby given to the additional parties whose

   identities or names are not known to this moment and whose negligent actions or

   omissions are proximately and direct causes for plaintiffs’ damages. Once their real

   identities are discovered that fictitious names will be substituted for real ones.

                              III.    BACKGROUND

7. On January 6, 2018, Defendant BCPeabody Construction Services LLC and

   Sunergy Inc. LLC executed an agreement to provide services from funds obtained

   by Defendant BCPeabody from Federal agency FEMA of its Public Assistant

   Program for the island of Puerto Rico.
Case 3:21-cv-01282-ADC Document 1 Filed 06/15/21 Page 4 of 6
                                          4

8. The funds of the multi-year contracts obtained by BCPeabody from FEMA were

   going to be used to provide services to the municipalities and private non-profits

   entities such as churches within the island of Puerto Rico to repair the damages

   suffered to their properties after the passing of Hurricane Maria in September 2017.

9. Sub-contractor Sunergy Inc. was going to establish a network of local labor

   qualified to do the required tasks, paid with the FEMA funds obtained by Defendant,

   BCPeabody.

                                    IV.       FACTS

10. After the beginning of the agreement between BCPeabody and sub-contractor

   Sunergy, in January 2018, Sunergy began employing Plaintiffs.

11. Plaintiffs as independent contractors of Sunergy, performed their duties and

   obligations as required by Sunergy and submitted time records of the job performed.

12. Subcontractor Sunergy complying with Defendant’s BCPeabody agreement,

   revised and approved the job performed by Plaintiffs and submitted their billable

   hours reports to Defendant BCPeabody for payment.

13. During 2018, Plaintiffs kept doing the jobs assigned by their employer Sunergy and

   currently Sunergy submitted to Defendant BCPeabody their billable hours reports

   with a claim for payment of the hours worked by Plaintiffs.

14. After year 2018 ended, Plaintiffs had submitted to Sunergy the reports of their hours

   worked and their claim of payment for their job completed, but as of the day of this

   Complaint Defendant’s BCPeabody had not paid Sunergy the monies claimed in

   order to Sunergy pay to Plaintiffs for their jobs done.
  Case 3:21-cv-01282-ADC Document 1 Filed 06/15/21 Page 5 of 6
                                             5

                                V. MONETARY DAMAGES

WHEREFORE, Plaintiffs claim of labor compensation owned to them by BCPeabody are

as follows:

                                                                                 Amount
                 Name                              Position
                                                                                 Claimed
   1   Enid Valentín                      Document Recovery Agent            $     5,490.00
   2   Stephanie Gomez                           Client Liaison              $    26,925.00
   3   Angel Otero              Executive Administrative Liaison to BCPeabody$   178,687.50
   4   Roberto Dieppa                            Client Liaison              $    30,757.50
   5   Alberto Rodriguez                         Client Liaison              $    21,200.00
   6   Fernando Nieto              D.A.S. / Project Manager / Client Liaison $     56,150.00
   7   Randy Otero                        D.A.S. / Construction Expert       $    86,270.00
   8   Ana L Adorno                           Operation Manager              $     8,110.00
   9   Alondra Hidalgo                        Operation Manager              $     9,810.00
  10   Diane Oneal                             Assistant Manager             $     3,690.00
  11   Lissette Reyes                            Client Liaison              $    18,137.50
  12   Ronal Salas                            Operation Manager              $    35,012.50
  13   Carmen D Torres                         Assistant Manager             $     3,360.00
  14   Wilmaliz Torres                         Assistant Manager             $     4,995.00
  15   Erika Rivera                              Client Liaison              $    17,075.00
  16   Claudia Batista                           Client Liaison              $     5,387.50
  17   Vivian J Santiago                       Assistant Manager             $    10,775.00
  18   Shaylene M. Jerez Perez                Operation Manager              $     2,505.00
  19   Jose Llanos Encarnación                   Client Liaison              $       975.00
  20   Hector Ocasio                                Engineer                 $    11,227.50
  21   Edwin G. Rodriguez Buzzo                  Client Liaison              $    22,525.00
  22   Judith "Rodriguez"Coca                  Assistant Manager             $     9,570.00
  23   Rafael Cepero                   Damage Assessments Specialist         $    21,600.00
  24   Manuel Nazario                  Damage Assessments Specialist         $    26,825.00
  25   Roberto Silvestre               Damage Assessments Specialist         $    24,300.00
  26   Gabriel Cordero                 Damage Assessments Specialist         $    22,525.00
  27   Buenaventura Arce               Damage Assessments Specialist         $     3,800.00
  28   Carlos Figueroa                 Damage Assessments Specialist         $    18,300.00
  29   Daniel Paz                      Damage Assessments Specialist         $    19,025.00
  30   Hector E. Villanueva            Damage Assessments Specialist         $    16,250.00
       TOTAL                                                                 $    721,260.00
  Case 3:21-cv-01282-ADC Document 1 Filed 06/15/21 Page 6 of 6
                                             6

Plaintiffs loss of compensation for their job completed is calculated in the total amount of

SEVEN HUNDRED TWENTY ONE THOUSAND TWO HUNDRED AND

SIXTY DOLLARS ($721,260.00), amount hereby requested to be paid by Defendants.

                             VI.    PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs, respectfully pray from this Honorable Court to render

Judgment in favor of Plaintiffs and to award them a sum of SEVEN HUNDRED

TWENTY ONE THOUSAND TWO HUNDRED AND SIXTY DOLLARS

($721,260.00), of loss of compensation for a job completed, plus and award for punitive

damages allowed by law in an amount deemed necessary and just by this Honorable Court,

as well as costs incurred, a TWENTY FIVE (25%) of attorney’s fees as declared by the

statutes and labor law under the Commonwealth of Puerto Rico, and any other relief

considered proper and just by this Honorable Court.

       RESPECTFULLY SUBMITTED.

       In San Juan, Puerto Rico, 15th day of June 2021.

       CERTIFICATE OF SERVICE: On this date, this document has been filed

electronically with the Court’s CM/ECF system.

                                          s / Jose Durand Carrasquillo
                                             JOSÉ DURAND CARRASQUILLO
                                             USDC 207010
                                             P.O. BOX 363904
                                             SAN JUAN, P.R. 00936-3904
                                             TEL.:(787)783-9386 / (787)783-3329
                                             Email: durandj@microjuris.com
